'        '
                 .        s




                          . ("'s ) ''. :z, om    .
                                                              ("'),                 .

                                              c:
                     s    . ~rs ?< ~n s
                            szt" ;;i       . o m
                     .'
                                    ... c:> ' s
                                      s~
                                       ::r~
                                          ~
                                                       ...s
                                                       _ .,       s"""<
                                                                      ,y

                                  ' Oo)                N          ~
                     .      si rr
                     , i . srr        U)"'    sc..J'I
                                              c::>                    n>
                                                                      ~A
                                                                            ms.. i.         i

                                      :::!. .                         Vi    v
                              . . As . .                          I




                                       s           s
                                  '            '
                                                              .        .
.                    .,       .
    .                                      .            '01



's. si s 3                                                                      '
                                       (;,. 3                              ~.                       .

                                  ~s~~ss : ..
                                                                                                        '   '



.. i .


                              i j;~
                                  ~~. ~s_. .
                                  J,.:J .                                  :... s. . . ..'
                              s~                       .. . .                   '~
                                  5bs
        .    /       .




                                                                                        .       '